       Case 2:21-cv-00148-AJS-MPK Document 26 Filed 04/13/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY R. GRAHAM and                             )
KEVIN R. SHAY,                                    )
                                                  )       Civil Action No. 21-148
              Plaintiffs,                         )       District Judge Arthur J. Schwab
                                                  )       Magistrate Judge Maureen P. Kelly
                      v.                          )
                                                  )
PENNSYLVANIA DEPARTMENT OF                        )       Re: ECF No. 24
CORRECTIONS; STATE CORRECTIONAL                   )
INSTITUTION GREENE; JOHN E.                       )
WETZEL, Department of Corrections                 )
Secretary; SUPERINTENDENT MICHAEL                 )
ZACHEN; UNIT MANAGER MS. SWARTZ;                  )
COUNSELOR BEERS; GREENAWALT,                      )
Facility Grievance Coordinator; and               )
HEARING EXAMINER J. YODIS,                        )
                                                  )
              Defendants.                         )


                                   MEMORANDUM ORDER

       Plaintiffs Zachary Graham (“Graham”) and Kevin Shay (“Shay”) (collectively,

“Plaintiffs”), inmates incarcerated at the State Correctional Institution at Greene (“SCI-Greene”),

filed the instant action arising out of allegations that prison officials improperly refused to permit

them to marry each other and retaliated against them. ECF No. 18.

       Presently before the Court is a Motion to Supplement Pleadings. ECF No. 24. In the

instant Motion, Plaintiffs allege that Shaw was assaulted on February 5, 2021 by multiple

correctional officers, whose identities are currently unknown. Id. ¶¶ 2, 5. An investigation was

conducted, and Shay was asked to sign a statement indicating that nothing occurred. Id. ¶ 6. Shay

refused to sign this statement. Id. Although Plaintiffs claim that Defendants retaliated against

them, they do not specify on what grounds this retaliation occurred. Id. ¶ 7. As relief, Plaintiffs

request leave to conduct fact discovery relative to these allegations, and to supplement their
       Case 2:21-cv-00148-AJS-MPK Document 26 Filed 04/13/21 Page 2 of 4




pleadings regarding the same.

       First, the Court considers Plaintiffs’ request to supplement their pleadings. Under Federal

Rule of Civil Procedure 15(d), “the court may, on just terms, permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the date of the

pleading to be supplemented.” Fed. R. Civ. P. 15(d). Leave to supplement generally should be

granted unless it would cause undue delay or undue prejudice. Micron Tech. v. Rambus Inc., 409

F. Supp. 2d 552, 558 (D. Del. 2006).

        Under Federal Rule of Civil Procedure 20, persons may be joined in one action as

defendants if:

                 (A) any right to relief is asserted against them jointly, severally, or
                 in the alternative with respect to or arising out of the same
                 transaction, occurrence, or series of transactions or occurrences; and

                 (B) any question of law or fact common to all defendants will arise
                 in the action.

Fed. R. Civ. P. 20(a)(2).

       Upon review, Plaintiffs’ proposed supplement arises out of allegations that Shay was

assaulted, and that Defendants retaliated against them. Although Plaintiffs include a claim for

retaliation in this lawsuit, it is not clear from Plaintiffs’ Motion whether they are claiming that

Shay’s assault is a further incident of retaliation on the same, or related grounds, as their pending

claim in this lawsuit.

       To the extent Plaintiffs claim that Shay’s assault arises out of their request to marry, and/or

retaliation arising out of events related to this request, the Court will permit Plaintiffs to

supplement their Complaint relative to these Defendants. If the assault is a separate, unrelated

event, however, Shay must file a separate lawsuit to pursue this claim.




                                                   2
          Case 2:21-cv-00148-AJS-MPK Document 26 Filed 04/13/21 Page 3 of 4




          Second, with respect to Plaintiffs’ request to begin fact discovery, this request is denied

because it is premature. Defendants have not yet been served or filed responsive pleadings in this

matter. The Court will enter a case management order, which will include a schedule for fact

discovery, at the appropriate time.

          For the reasons set forth herein, it is HEREBY ORDERED that Plaintiffs’ Motion to

Supplement Pleading, ECF No. 24, is GRANTED IN PART and DENIED IN PART. To the

extent that Plaintiffs claim that Shay’s assault arises out of issues that are currently pending in this

lawsuit, Plaintiffs are GRANTED leave file an amended complaint that incorporates their

allegations relative to this assault. The amended complaint must be complete in itself; it cannot

reference or incorporate any prior pleading.

          To the extent Shay’s assault is a separate, unrelated event from the allegations pending in

this lawsuit, Plaintiffs’ request to supplement their Complaint is DENIED.

          Plaintiffs’ request to commence fact discovery is also DENIED.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal

is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any appellate

rights.

Dated: April 13, 2021

                                                        s/ Maureen P. Kelly
                                                        MAUREEN P. KELLY
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
      Case 2:21-cv-00148-AJS-MPK Document 26 Filed 04/13/21 Page 4 of 4




cc:   ZACHARY R. GRAHAM
      NP2097
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370


      KEVIN R. SHAY
      LH1546
      SCI Greene
      175 Progress Dr.
      Waynesburg, PA 15370




                                      4
